Title: To Benjamin Franklin from the Chevalier de Kéralio, 30 November 1783
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


          
            Forbach, le 30e. 9bre. 1783.
          
          L’officier qui vous remettra cette Lettre, Mon respectable ami, est Mr. de gourdon qui a Servi avec moi à L’école Militaire, et qui ainsi que moi, a pris le parti de quitter cette Maison. Actuellement établi à passy, il desire fort voir de près le grand homme que tout bon françois doit cherir et Admirer, et à ce titre avoir l’honneur de Vous présenter son hommage: j’aime à croire que Vous en serés content: il est facheux pour le bien de la chose qu’il ait abandonné la Carriere qu’il suivoit. Son ton, sa maniere d’être le rendoient très propre à Suivre et à conduire l’éducation de la jeunesse. Il ne veut pas moins à d’autres égards; en un mot c’est un françois comme Vous les aimés.
          Depuis notre Départ de paris, j’ai eu quelquefois de vos nouvelles par M. Votre petit-fils et M. Mac Mahon, et toujours elles ont fort intéressé notre digne amie qui vous fait les plus tendres amitiés; sa santé se soutient assés bien, malgré les inquiétudes qu’elle a eues à l’occasion de sa fille qu’une fievre opiniatre tourmentoit depuis plus d’un an; elle en est heureusement quitte depuis trois semaines et sa convalescence a ramené la joie dans la Colonie. Vous étes bien desiré pour en être le chef; un espoir aussi doux ne peut nous être permis; il faut vous aller retrouver, mais ce ne sera pas pour cet hiver, et peut-être l’année prochaine … éloignons l’idée d’une séparation sans doute éternelle.
          Il est bien décidé que d’ici à l’année prochaine, il ne se

pasera rien dans le levant. Voici à ce sujet ce que l’on mande de Saint-petersbourg— “on regarde toujours la guerre inévitable avec la porte; mais comme on a six mois pour y penser, il faut espérer que les fumées guerrieres se dissiperont d’ici au printemps. D’ailleurs le prince potemkin est à toute extremité; s’il meurt, il y a apparence que l’impératrice ouvrira les yeux et verra que la paix seule peut faire le bonheur de l’empire; personne n’y ignore que son favori est le seul à Souffler le feu de la guerre et en effet il est le seul qui puisse y gagner.” Cette lettre sur laquelle vous pouvés compter prouve que la nation russe est fort éloignée de la guerre: ainsi d’après ce qui s’est passé et ce qui se passe, d’après les négociations entamées, on peut conclure que l’impératrice de Russie gardera la Crimée et les deserts du cuban; que les pauvres Turcs feront quelques sacrifices en faveur de l’empereur, et que la tranquillité de l’Europe ne sera point Troublée.
          Recevés, mon Digne ami, les tendres et Respectueux hommages de toute la colonie, le chef à la tête, et vous trouverés à la queue l’homme du monde qui se fera le plus gloire d’être votre fidelle et dévoué Serviteur.
          
            Le chr. De Keralio
          
         
          Notation: Le Chr. de Keralio 30 Nov. 1783.
        